Citation Nr: 1213541	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-29 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for bilateral hip disability.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for bilateral disability of the hands and arms, including arthritis.

7.  Entitlement to service connection for a respiratory disorder.

8.  Entitlement to service connection for gastroesophageal reflux disease.

9.  Entitlement to service connection for hiatal hernia.

10.  Entitlement to service connection for an eating disorder and obesity.

11.  Entitlement to service connection for residuals of head injury, including anosmia

12.  Entitlement to service connection for an acquired psychiatric disorder, including depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1984 to April 1988, and in the Air Force from September 1990 to July 1991 and from September 2001 to November 2002.  He also had periods of service in the Oregon Air National Guard.

The appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2006 rating decision that denied all of the issues as listed on the title page of this decision.  

The Veteran was afforded a personal hearing in December 2011 before the undersigned Veteran's Law Judge sitting at Seattle, Washington.  The transcript is of record.  During the hearing, the issues were recited that included sleep apnea.  However, this matter has not been adjudicated by the RO and is not on appeal.

Following review of the record, the issues of entitlement to service connection for bilateral hand and arm disability, a back disorder, a neck disability, a respiratory disorder, hip disability and gastroesophageal disease/hiatal hernia, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's duties in service.

2.  Bilateral hearing loss disability is not shown by the evidence of record.

3.  The Veteran does not have tinnitus attributable to service or inservice noise exposure. 

4.  An eating disorder is unrelated to active service 

5.  Obesity is unrelated to service. 

6.  An acquired psychiatric disorder was not manifested during active service and is unrelated to service. 

7.  Head trauma in service did not result in chronic residuals; residuals of head trauma are not shown by the lay and clinical evidence of record.

8.  Anosmia is not shown by the evidence of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. § 3.102, 3.303, 3.304, 3.385. (2011).

2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. § 3.102, 3.303, 3.304. (2011).

3.  An eating disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. § 3.102, 3.303, 3.304. (2011).

4.  Obesity was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. § 3.102, 3.303, 3.304. (2011).

5.  An acquired psychiatric disorder was not incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. § 3.102, 3.303, 3.304. (2011).

6.  Residuals of head injury was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. § 3.102, 3.303, 3.304. (2011).

7.  Anosmia was not incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. § 3.102, 3.303, 3.304. (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts he has multiple disorders and disabilities that are of service onset for which service connection is warranted.  He has submitted detailed statements and presented testimony on hearing on appeal in December 2011 to the effect that he was involved with ordinance disposal while serving with the Oregon National Guard for 15 years and that there were times when he was close enough to the blast and that there could have been some degree of trauma resulting from those duties, including hearing impairment.  The appellant testified that he struck his head during a motor vehicle accident in service and has some residuals thereof that include some residual short-term memory loss and loss of smell.  He indicated that he developed depression in service after gaining weight because he was not able to maintain his fitness levels. 

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claims by letters dated in March and June 2006 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  A May 2006 letter addressed the effective date elements of the claims. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Private records have been received and considered in support of the claims.  The appellant was afforded VA audiology and traumatic brain injury examinations that are determined to be adequate for adjudication purposes.  He presented testimony on personal hearing in December 2011.  The Veterans Law Judge who conducted the hearing advised the appellant as to what was required for a grant of service connection, identified potential evidentiary defects, and provided suggestions for cure of deficiencies.  The file was left open for 30 days for submission of additional evidence.  The actions of the Veterans Law Judge supplement the VCAA and comply with 38 C.F.R. § 3.103 (2011).  The appellant's considerable statements in the record, as well as the whole of the evidence have been carefully considered.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when one is necessary to make a decision on a claim. See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  This development is considered necessary if the information and evidence of record do not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran had an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

The Veteran has not been afforded VA examinations with respect to the claimed anosmia, eating disorder, obesity, and depression.  The Board observes as to these matters that the requirements for an examination are not met because active service clinical records do not reflect that the Veteran had complaints or diagnoses referable to anosmia, depression, an eating disorder or obesity.  The Board therefore finds that the evidence on file is adequate to render a decision on the claims, and that a VA examination is unnecessary.  

The Board also notes that neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claims that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The claims of entitlement to service connection for bilateral hearing loss disability, tinnitus, an eating disorder, obesity, depression, and anosmia are ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ADT or ACDUTRA), or injury incurred while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 2011). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

1.  Service connection for bilateral hearing loss and tinnitus 

Factual Background

The Veteran's service records indicate that he served in explosives ordinance disposition.  

On examination in February 1984 for service entrance, the Veteran was afforded an audiogram that disclosed the following decibel losses.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
05
LEFT
10
10
20
10
05


A reference audiogram in August 1984 revealed the following 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
05
05
LEFT
15
05
15
10
10

An audiogram performed in May 1987 for diving candidate purposes showed the following decibel losses. 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
05
00
LEFT
15
15
20
10
05

On examination in March 1988 for discharge from service, an audiogram disclosed the following.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
05
LEFT
10
15
25
10
00

No defects were noted.  The ears and hearing were evaluated as normal.

A reference audiogram in March 1988 revealed the following.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
10
00
LEFT
10
20
20
05
05

The Veteran was afforded a physical examination in August 1988 for Naval Reserves purposes that contained the following audiogram results.  




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
10
05
00
LEFT
05
05
10
05
00

The Veteran denied a problem with his hearing on examination for enlistment into the Air Force National Guard in March 1989.  The following audiogram results were obtained. 




HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
15
05
00
LEFT
10
15
20
10
00

A periodic non-flying examination in April 1993 reflects that following audiogram results.  




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
15
05
10
LEFT
10
15
25
10
00

On the Report of Medical History, the appellant indicated that he had hearing loss.  The examining office noted that an audiogram on that date was normal.  


An audiogram was performed for periodic non-fly purposes in February 1998 that demonstrated these decibel losses.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
15
20
15
15
05

On a Hearing Conservation Examination sheet date in November 2004, the Veteran indicated that his hearing was getting worse.  He stated that he did not know if he had hearing loss.  The appellant noted that he wore foam plugs and earmuffs on his ears and had no trouble wearing earplugs.  He denied ringing in the ears.

The Veteran filed a claim of entitlement to service connection for hearing loss disability in February 2006.  

An ear, nose and throat (ENT) report dated in October 2007 from the Vancouver Clinic related that the appellant had decreased hearing, specifically when his wife spoke, as well as sensation of bilateral tinnitus at night when it was quiet.  It was reported that there was a history of significant noise exposure in the military from being exposed to bombs.  The Veteran admitted to wearing hearing protection during his time in the military.  Following examination, the examiner commented that the appellant had a mild high-frequency sensorineural hearing loss as well as tinnitus with a small 10 to 20 decibel conductive hearing loss in the low frequencies that might be due to some very slight Eustachian tube dysfunction.  It was added that " Regarding the tinnitus and high-frequency hearing loss, it's likely due to his history of noise trauma form his work around bombs, etc." 

The appellant was afforded a VA audiology evaluation in September 2011.  The examiner noted that the claims folder was reviewed.  An audiometric evaluation 

revealed the following threshold decibel losses.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
10
15
15
15
10

Speech discrimination was 100 percent in each ear.  An assessment of normal hearing for the right and left ears was rendered.  The examiner noted that the Veteran claimed longstanding ringing in both ears but that it was less likely than not caused by or a result of military noise during service.  The rationale provided was that military records documented the appellant's denial of tinnitus in 2004 after his periods of active duty service.  

Legal Analysis 

In this case, exposure to noise is found to be consistent with the circumstances of the Veteran's service. See 38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2011). Accordingly, in-service exposure to noise is conceded.  However, this does not by itself provide for grant of service connection.  Rather, the evidence must demonstrate that bilateral hearing loss disability and tinnitus are related to service.  After reviewing the evidence in its entirety, the Board concludes that service connection for bilateral hearing loss disability and tinnitus is not warranted. 

The Board finds that despite military duties for which it may be conceded that the Veteran was exposed to noise, his service treatment records are not indicative of hearing loss, or any complaints, references or findings of hearing loss disability or ringing of the ears.  The record reflects that multiple audiograms were obtained during active duty and thereafter did not meet VA criteria to establish hearing loss disability for VA compensation purposes. See 38 C.F.R. § 3.385.  The appellant specifically denied ringing in the ears on a Hearing Conservation Examination sheet date in November 2004.

Review of the record discloses that although mild hearing loss was diagnosed by a private physician in 2007, the cited threshold shifts did not comport with hearing loss disability in accordance with 38 C.F.R. § 3.385.  In the case of hearing loss, VA has established a medical standard by which this disability may be objectively demonstrated. See 38 C.F.R. § 3.385.  Additionally, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85 (2011).  Evidence of such is lacking in the private 2007 audiogram evaluation.  Thus, the VA audiogram results take precedence. 

In this instance, the more competent and probative clinical evidence finds that the Veteran does not have hearing loss disability by VA standards.  On most recent VA examination in September 2011, the examiner clearly stated that the Veteran's hearing in both ears was normal and did not meet the criteria to be considered a disability for VA purposes.  The Board points out that service connection requires evidence that establishes that a Veteran currently have a disability for which service connection is sought. See Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Congress specifically limits entitlement to service connection to disease or injury that has resulted in a disability. 

The Board must also consider whether, as a layperson, the Veteran is competent to render a diagnosis on this matter.  In this regard, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Here, the appellant can report that he perceives hearing loss.  Lay account is competent to establish the presence of sensible symptomatology and may provide sufficient support for a claim of service connection. See Layno v. Brown, 6. Vet.App. 465, 469 (1994). 

However, although the appellant is competent to claim that he has hearing loss, a clinical professional has the greater skill in determining whether he has a hearing loss disability for VA compensation purposes.  Since regulations require specific evidence diagnosing the claimed disability, the appellant's self-assessment is less probative. 38 C.F.R. § 3.304.  The Board points out that there is no probative evidence in the record showing hearing loss disability in accordance with 38 C.F.R. § 3.385.  Therefore, to the extent that the appellant reports that he has hearing, his statements, even when accepted as true, do not establish the presence of a disability for VA purposes.  Therefore, service connection for bilateral hearing loss disability must be denied.

As to the claim of entitlement to service connection for tinnitus, the Board has carefully considered the appellant's lay statements, history and testimony as to the onset of tinnitus.  As indicated above, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau at 1372 (2007).  A layman is competent to report that he experiences tinnitus as such comes to him through one of his senses. See Layno (1994).  However, in considering the lay and medical history as detailed above, the amount of time that elapsed between military service and the first post-service evidence of complaint or treatment may be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this instance, there are competing opinions as to whether the Veteran has tinnitus related to service.  However, it is the Board's responsibility to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993).  The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002 & Supp. 2011) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran. See, e.g., Eddy v. Brown, 9 Vet.App. 52 (1996); Meyer v. Brown, 9 Vet.App. 425 (1996); Gabrielson v. Brown, 7 Vet.App. 36 (1994).

In this instance, the Board concludes that the Veteran's assertions of tinnitus deriving from service and the 2007 ENT physician's opinion relating tinnitus to military service are less probative than the contemporaneous records and the VA examiner's opinion. See Buchanan v. Nicholson, 451 F.3d1331 (2006).  The evidence clearly reflects that during a hearing conservation evaluation in November 2004, years after his last tour of duty, the Veteran affirmatively denied that he had any ringing in the ears.  In view of such, the Board finds the Veteran's more recent statements and testimony advanced in support of the claim to be less probative (less credible) than the 2004 statement against interest.  It is found that the Veteran's inconsistent statements as to the onset of the claimed tinnitus do not provide a credible basis for a lay nexus to service in this instance.  In this regard, the Board concludes that the Veteran has not been a reliable historian.  His later statements and testimony in this regard are self-serving, inconsistent with a prior statement, and are not credible. Therefore, when considering the entirety of the evidence of record, the Board finds that there is neither inservice chronicity nor continuity of symptomatology of the claimed tinnitus. See 38 C.F.R. § 3.303.  Here, the Board attaches greater probative weight to the clinical findings of the VA skilled clinical professional and less to the Veteran. See Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) (interest in the outcome of a proceeding may affect credibility of testimony).  The Board also notes that the VA examiner's opinion that tinnitus was of post service and unrelated to service was reasoned and more probative than the lay and other evidence of record. 

Under the circumstances, the Board concludes that the preponderance of the evidence is against the claim and service connection for tinnitus is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


2.  Service connection for an eating disorder/obesity and depression.

Factual Background

On examinations in February 1984 for service entrance, for diving purposes in May 1987, and in March 1988 for discharge from active duty, the Veteran denied depression and nervous trouble of any sort.  His psychiatric status was evaluated as normal on all occasions.  He was noted to be between 70 and 71 inches tall and was 176 pounds at service entrance, 194 pounds in May 1987, and 194 at discharge from service in March 1988.  The examining official's overview noted that there had been no psychiatric care or counseling. 

On National Guard enlistment physical examination in March 1989, weight was 199 pounds.  Psychiatric status was evaluated as normal.  In March 1990, it was recorded that his maximum adjusted weight (MAW) was 207 pounds.  

During a period of active duty in October 1990, the Veteran was interviewed for the Personnel Reliability Program.  It was noted that he had a negative mental health history .  He denied any psychiatric treatment or counseling.  He was observed to well groomed with good eye contact, and speech was spontaneous.  An assessment of "no diagnosis" was rendered.  

The Veteran was examined for periodic non-fly purposes in April 1993 for National Guard purposes.  At 72 inches tall, weight was 250 pounds.  The summary of defects noted that he exceeded weight standards and that his unit would be notified.  The appellant denied a personal or family history of psychosis.  He denied depression and nervous trouble of any sort.  

Clinical records dating from The Vancouver Clinic dating from February 1994 show that the Veteran was "changing his primary care physicians because of a 20-year history of depression which has to this date not been addressed."  It was noted that he currently worked for the county jail, was in the military from 1984 to 1988 and was trying to become a Navy Seal when he met his current wife, and decided that he would drop out and get married.  It was reported that he had a long history of depression dating back some 20 years, and that since being married, his weight had accelerated from 200 to 284 pounds, with some 30 pounds added during the past year.  It was noted that he used to engage in a lot of weight lifting and physical exercise, but that within the past year or two, had completely dropped out of physical conditioning.  Following examination, impressions were rendered of probably unipolar affective disorder, aggravated by history of mild alcohol/drug use, which has since ceased, family history of alcoholism, compulsive overeating with exogenous obesity, and five pack-year history of tobacco use disorder with occasional continued use.  The appellant was prescribed Paxil.  

Subsequent Vancouver Clinic records reflect that the Veteran continued to be treated for a question of unipolar affective disorder presenting as fatigue.  In March 1994, it was noted that he was somewhat concerned about the diagnosis of depression in his chart.  His weight continued to creep up and he was 294 pounds in December 1994.  

Air National Guard clinical records dated in March 1996 indicated that the Veteran had a history of seasonal fatigue.  He had discontinued Paxil with no adverse effects.  It was noted that he was on a weight control program.  An August 1996 record contains a notation that he was making progress with weight loss.  

A National Guard Physical Profile Serial Report dated in August 1996 indicated individual defects/restrictions of history of depression - resolved, full duty, no restrictions.  A medical examination for periodic non-fly purposes in February 1998 noted that the Veteran greatly exceeded weight standards and that the unit commander would be notified.  At 72 inches tall, he weighed 318 pounds.  Psychiatric status was evaluated as normal.  Weight loss was recommended.  Weight management follow-up in April 2001 noted a high of 320 pounds in 1998.  The Veteran was noted to be actively exercising, dieting, and making good progress with a weight of 264 at six feet tall.  On an October 2003 military Medical Record, the Veteran denied being bothered by feeling down, helpless, panicky or anxious. 

Submitted in support of the claim for overeating/obesity was an article from the Air Force Times pertaining to the consequences of service members who resorted to extreme measures to lose and maintain weight for military physical training rules.

R. A. Poole, PhD, wrote in April 2007 that the Veteran had been referred for a psychological evaluation as a precursor to probable bariatric surgery.  A comprehensive background and clinical history was recited, to include a report of an upward spiral of weight from basic training, and his numerous attempts to lose weight on popular weight loss programs, supplements and medication without success.  It was noted that the appellant worked as a corrections officer for 17 years, and was currently working part-time and attending college full-time, and was eventually going to enter nursing school.  

The Veteran related that he had been considering bariatric surgery for some time.  It was reported that he had struggled with his weight his entire life.  A mental status examination and psychological testing were performed.  On the Eating Inventory, it was noted that his score was probably the result of the fact that he was forced to be on a diet for nearly 20 years to maintain his membership in the Oregon Air National Guard.  Following evaluation, the diagnostic impressions included dysthymic disorder and eating disorder on Axis I, histrionic and antisocial features on Axis II, and morbid obesity on Axis III.  He was deemed an acceptable candidate for bariatric surgery.

The Veteran underwent bariatric consultation in May 2007 where his weight was shown be 350 pounds.  Following evaluation, assessments included morbid obesity.  He underwent laparoscopic gastric bypass in June 2007.

Dr. Poole wrote in November 2007 that the Veteran had been his patient since March 2007, and that the initial evaluation had been to determine the Veteran's suitability for bariatric (weight loss) surgery.  It was reported that the Veteran weighed 342 pounds, was quite depressed, and also met the criteria for eating disorder NOS [not otherwise specified].  Dr. Poole stated that the appellant's abnormal eating patterns, as well as his depression were influenced by the fact that he had been chronically dieting in order to attempt to remain below the maximum allowable weight for his enlistment in the Oregon Air National Guard.  It was found that this pattern of chronic dieting left him feeling depressed most of the time, and also directly contributed to his weight gain, resulting in many co-morbidities associated with obesity, including very low self-esteem and chronic features of depression.  Dr. Poole opined that "...I feel [the Veteran's] psychological and physical co-morbidities are directly linked to years of chronic dieting forced upon him by the requirement [that] he maintain a certain weight while serving in the military."

The Veteran was afforded a VA examination in July 2011 and related, among other things, that after service he became a county jailer and made attempts to leave that job because it was causing depression.  He also stated that he suffered depression as a child that required visits to a health provider. 

Legal Analysis 

Eating disorder and obesity.

The Veteran asserts that he developed an eating disorder and obesity as the result of physical training requirements and standards imposed upon by his National Guard service, and that service connection is warranted.  In support of his claim, clinical evidence has been received from Dr. Poole diagnosing an eating disorder and obesity, and attributing and directly linking psychological and physical co-morbidities to years of chronic dieting "forced" upon him while serving in the National Guard. 

The Board observes that active service treatment records indicate that the appellant gained weight from the time he entered in 1984, but there is no reference to an eating disorder or obesity at service discharge in 1988.  References to his exceeding weight standards was first noted on National Guard records dating from 1993 for which it appears he was placed on a long-term weight management program loss program.  The record does not establish that the National Guard personnel attributed obesity to any identified disease or injury.  In April 2001, the Veteran was reported to be excising more and slowly losing weight, and had dropped from a high of 320 pounds to 264.

The Board reiterates that at no time during active service did clinical staff attribute weight gain or an eating disorder to a disease or injury.  There is no probative evidence, medical or otherwise, that tends to show that an eating disorder or obesity is due to a disease or injury that was incurred during active service.  He was determined to have exogenous obesity by the Vancouver Clinic in February 1994.  This signifies that there was no underlying disease process. See Sanchez-Benitez v. Principi, 259, F.3d. 1356, 1361 (Fed. Cir. 2001). 

The Board acknowledges Dr. Poole's statement in November 2007 that directly links psychological and physical co-morbidities to years of chronic dieting while serving in the National Guard.  It is pointed out, however, that service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ADT or ACDUTRA or training), or injury incurred while performing inactive duty training (INACDUTRA or training). 38 U.S.C.A. §§ 101 (24) 106, 1110, 1131.  Here, however, the Board finds that the appellant has no verified periods of ACDUTRA.  Neither an eating disorder nor obesity qualifies as an injury for the purposes of establishing service connection for such during INACDUTRA.  Moreover, the appellant testified that his National Guard service was about 50 percent State and 50 percent Federal, but that he could not produce any records in this regard.  As he was informed at the hearing, his training in a State National Guard unit can only be considered to be service in a Federal Capacity if he was formally called into Federal service by the President of the United States. See Allen v. Nicholson, 21 Vet.App. 54, 57-58 (2007); see also Clark v. United States , 322 F.3d 1358, 1366 (Fed.Cir. 2003).  As such, there is no entitlement to service connection for an eating disorder or obesity based on any period of service or training.

In this instance, the Board finds that Veteran's exogenous obesity is a status for which there is no identifiable underlying disease or injury to support a grant of service connection. See Sanchez-Benitez v. Principi, 259 F.3d 1356 1361 (Fed. Cir. 2001).  Rather, the implementation of a weight loss program implies a finding that the Veteran's weight was linked to his intake of calories.  Absent competent evidence that shows that an eating disorder and obesity constitute a disability due to disease or injury linked to Federal service, service connection is not warranted. 

An acquired psychiatric disorder, including depression.

The Veteran asserts that he developed depression in service for which service connection is warranted.  However, after reviewing the evidence pertaining to the claim, the Board concludes that service connection for depression or any other acquired psychiatric disorder is not warranted.

In this regard, the Board notes that the Veteran's active service treatment records are not indicative of any complaints or references to depression or any other acquired psychiatric disorder, to include on discharge examination in 1988. The appellant clearly denied depression and nervous trouble of any sort at separation.  Post service, there is no reference or notation of depression until private clinical records from The Vancouver Clinic reflect treatment for such in 1994, years after discharge from active duty.  Although subsequent evidence indicates that the Veteran had a long history of such that dated back at least 20 years, there is no reliable evidence relating the onset or aggravation or acquired psychiatric disorder or depression to active service. See 38 C.F.R. § 3.303.  There is nothing in the record during active service or in private clinical evidence dating from 1994 that suggests depression deriving from service.

Therefore, upon consideration of all of the above, the Board finds that the silent active service treatment records, the normal separation examination, the denial of any nervous trouble, including depression, at service discharge and thereafter, as well as the lapse of time between service and evidence of treatment for an acquired psychiatric disorder, leads to a finding that the Veteran's assertions of in-service onset are not credible.  

The Board has carefully considered the appellant's lay statements, testimony and history attributing depression to service.  Lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.3039a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay evidence must be considered when a Veteran seeks disability benefits. A layman is competent to report that he or she notices symptoms as such come through one of the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  However, competence and credibility are different matters.  The Board observes that the available evidence first indicates depression in 1994, years after discharge from active duty.  

The Board acknowledges Dr. Poole's statement in November 2007 that links psychological disability to serving in the National Guard.  However, under § 101(24), if an application relates to a period of ACDUTRA or INACDUTRA, the disability for which service connection is sought must have manifested itself during that period from a disease or injury incurred or aggravated during that period.  As indicated above, the appellant has no verified periods of ACDUTRA, and depression does not qualify as an injury for the purposes of establishing service connection for such during INACDUTRA. 

In this case, there is no evidence in the record indicating that the Veteran has an acquired psychiatric disorder of service onset.  In this regard, the Board concludes that the Veteran has not been a reliable historian, and that his later statements to this effect are self-serving and inconsistent with the clinical evidence in the record. For the forgoing reasons, the Board concludes that the preponderance of the evidence is against the claim and service connection for depression must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

3.  Service connection for residuals of head trauma, including anosmia.

Factual Background

Service treatment records reflect that in October 1986, the Veteran received emergency care and treatment after a motor vehicle accident.  It was noted that he was wearing a seatbelt when he struck his head on the windshield that cracked.  He had no abrasion or visible mark.  There were no complaints of headache, neck pain or other complaints.  It was noted that he had been told to go to the clinic by his master chief.  Vital signs were negative.  An X-ray of the cervical spine was negative.  Following evaluation, the assessment was normal examination.  He was advised to return to the clinic as needed.  On examination in April 1988 for discharge from service, the Veteran denied depression or excessive worry, frequent trouble sleeping, loss of memory or amnesia, periods of unconsciousness, and nervous trouble of any sort. 

Post service, the Veteran submitted a number of research articles in support of the claim of entitlement to service connection for head trauma and traumatic brain injury.  These have been reviewed.  The appellant presented testimony in December 2011 to the effect that he had anosmia as a residual of head trauma in a motor vehicle accident in 1986 or from blast trauma occasioned by his work in ordinance disposal.  He indicated at the hearing that he had talked to his doctors about the disorder, but had received no treatment in this regard.

The Veteran was afforded a VA traumatic brain injury examination in June 2011.  The examiner noted that the claim was initiated after a conversation with a VA representative that led to the Veteran going through his old service records and finding out that he was involved in a motor vehicle accident as a driver.  The Veteran estimated that he was traveling at 25-30 miles per hour and struck his head against the windshield.  He stated that he exited the car, inquired about the well-being of the occupants in other car, and sought medical attention at the base clinic at the request of his master chief.  The examiner reviewed the record of the accident.  It was noted that he had not required any care and was sent home.  The Veteran felt that he suffered with memory effects after the accident.  The examiner noted that service treatment records after the motor vehicle accident did not reveal any visits for cognitive or memory complaints.  It was reported that after active duty, he joined the Air National Guard and later became a county jailer for 18 years.  The Veteran stated that he made attempts to leave this job as he felt it was causing his depression.  He related that he had more recently gone back to school and had just completed his registered nursing (R.N.) degree.  It was reported that he also worked on the disposal of ordinance with safety precautions and appropriate distances.  He reported feeling blast pressure waves but said that there were no blast waves that resulted in significant physical displacement, loss of consciousness, alteration of consciousness, or posttraumatic amnesia.  

Medical history was provided to the effect that there was no history of dizziness or vertigo, seizures, balance or coordination problems, autonomic dysfunction, numbness, parethesias or sensory changes, weakness or paralysis, mobility problems, other cognitive symptoms, bowel problems, vision problems, speech or swallowing difficulty, or cranial nerve dysfunction.  The appellant reported occasional generalized headaches several times a week that he relieved with over-the-counter relievers.  

Following a comprehensive physical examination and metal status evaluation, the examiner stated that traumatic brain injury was not diagnosed.  The rationale was this was based on the history as reported by the Veteran and review of the service treatment records.  The examiner stated that the motor vehicle accident in 1986 was not of sufficient force or velocity to cause a traumatic brain injury.  It was noted that the examination the day after the accident was entirely normal and did not show any evidence of scalp or head abrasions or lacerations.  It was reported that the motor vehicle accident did not result in loss of consciousness, alteration of consciousness, or posttraumatic amnesia.  It was noted that there were no complaints of neck pain, headache, nausea or vomiting to suggest a traumatic brain event.  It was indicated that the Veteran had a long history of ordinance exposure, but that this was done in an orderly fashion with appropriate safeguards and distance.  He related that none the blasts leading to blast waves were of sufficient force or magnitude from his vantage point to have resulted in significant displacement.  The examiner stated that sleep apnea, mood and cognitive complaints could not be attributed to traumatic brain injury.  The examiner noted that despite the Veteran's concerns, it was notable that he had recently completed his R.N.  The examiner referred to a very detailed rebuttal the appellant had written to the RO that was in the claims folder, and stated that this document demonstrated a high level of mental organization, and meticulous attention to detail and even included supporting documentation for his arguments.  It was felt that these abilities suggested a high level of cognitive ability and that a nonorganic (i.e., non-traumatic brain injury) cause for subjective cognitive concerns would be a more likely etiology.   


Legal Analysis

The Board has carefully reviewed the evidence but finds that service connection for residuals of head injury, including anosmia, are not warranted. See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303.  Although the record clearly reflects that the appellant was involved in a motor vehicle accident in 1986 and struck his head against the windshield, the findings and examination were normal after the trauma.  The appellant was advised to return if further symptoms developed but no complaints or residuals of such were noted during the remainder of his first period of active duty or thereafter.  The service treatment records are negative for any chronic complaints or symptoms associated head injury.  The head was evaluated as normal on service discharge examination in March 1988.  No documentation has been received evidencing treatment for residuals of head injury after service.  Furthermore, when examined for VA compensation and pension purposes in July 2011, the VA examiner provided factual background and clinical history, in conjunction with physical and mental status examinations, and opined that the appellant had no traumatic brain injury residual.  The rationale supporting this opinion was elaborated upon in detail as outlined above.  This opinion, based on a supported factual predicate, is far more reliable and constitutes negative evidence. 

The Veteran is competent to report that he has had head injury residuals and when such symptoms began. See Layno; 6 Vet.App. 465, 470 (1994).  However, competence and credibility are different matters.  As indicated previously, the evidence reflects that following head injury in 1986, the Veteran sought no further treatment during service, nor is the record indicative of any continuing residuals in this regard, including anosmia.  The VA examiner in 2011 stated that the Veteran does not have traumatic brain injury residuals and provided cogent reasoning for his conclusions.  Although the appellant refers to symptoms of such that include indications of memory impairment and anosmia, and has provided clinical authority in support of his claim, he denied pertinent complaints on VA examination in 2011.  The evidence does not reflect any of the symptoms for which the clinical authority purports to support.  Nothing in the service records or in the post service clinical records suggests residuals of head injury deriving from service except for his own statements to this effect.  The Board thus finds that the normal separation examination, the specific denial of head-injury type complaints at separation, and no objective evidence of residuals of head injury, including anosmia, compel a finding that the Veteran's lay assertions of continuity of symptomatology are not credible.

The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment. Wilson v. Derwinski, 2 Vet.App. 16 (1991).  However, in a merits context, the lack of evidence of treatment bears on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet.App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F. 3d 1331 (2006).  In this instance, it is found that the silent service records indicating no head injury residuals, the normal separation examination, the appellant's contemporaneous denial any symptoms typically associated with head injury, as well a current finding of no traumatic brain injury residuals are far more probative than a remote statement of continuity of symptoms.  In this regard, the Board concludes that the Veteran has not been a reliable historian and that his later account in this regard is self-serving and is not credible.  Therefore, based upon the lay and medical evidence, the Board finds that the Veteran's assertions of continuity of inservice head injury residuals are not credible and do not provide a basis to establish service connection. 

The record reflects that the Veteran has not presented any evidence of treatment for traumatic brain injury residuals.  During the hearing in December 2011, the file was specifically left open for the submission of additional evidence and none has been received to date.  The Board thus finds that the credible evidence in this case establishes that there is no residual disability.  His own assertions are in conflict with the separation examination, the VA examination, and his own statements of continuing residual disability and are not credible.

Moreover, the Board points out that service connection requires evidence that establishes that a veteran currently have a disability for which service connection is being sought. See Rabideau v. Derwinski, 2 Vet.App. 141, 144, (1992); see also Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  In this case, no objective evidence of head trauma residuals, including anosmia, is demonstrated.  The lay evidence does not comport with the normal examination.  The appellant's statements and testimony are in conflict with the more probative evidence and are not credible.

The Board points out that while the appellant may believe that he is entitled to a benefit simply because he had a disease or injury in service, this is mistaken.  Congress specifically limits entitlement to service connection to disease or injury in cases where such incidents have resulted in a disability.  In the absence of proof of a current disability, there can be no valid claim. See Brammer.  In sum, service connection for residuals of head trauma, including reported anosmia, must be also denied on the basis that there is no credible lay or medical evidence establishing that the Veteran has a current disability in this regard.  Under the circumstances, the Board finds that the preponderance of the evidence is against the claim and service connection for residuals of head trauma, including anosmia, must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.  

Service connection for an eating disorder is denied.

Service connection for obesity is denied.  

Service connection for an acquired psychiatric disorder, including depression, is denied.

Service connection for residuals of head trauma is denied.

Service connection for anosmia is denied.


REMAND

The Veteran asserts that he has multiple disorders and disability that are of service onset for which service connection is warranted.  These are reported to include a back disorder, bilateral hip disability, a neck disorder, bilateral disability of the arms and hands, including arthritis, a respiratory disorder, gastroesophageal reflux disease, and hiatal hernia.

Service treatment records reflect that the appellant was seen in 1984 with a history of striking his right hand against a locker with a complaint of sharp pain during movement and slight swelling.  It was noted that he had fractured the 4th metacarpal approximately a year before.  Following examination, an assessment of contusion of the bone of the 5th phalange, right hand was recorded.  In June 1985, he complained of sinus congestion for seven days, rhinorrhea coughs and left upper back pain.  The back was tender at the left trapezius.  Following examination assessments of upper respiratory infection and trapezius strain were rendered.  

The Veteran was involved in a motor vehicle accident in October 1986 and presented testimony in December 2011 that he possibly injured his back and neck on that occasion.  He also testified that he injured the hips and back while training as a Navy Seal for five weeks and exacerbated other joint injuries.

The record reflects that the Veteran was treated for complaints in December 1987 leading to the impression of "VGE" [viral gastroenteritis].  In October 1987, it was noted that he complained of a possible pinched nerve in the neck with a history of carrying heavy metal doors days before.  It was recorded that he also complained of lower back pain that had worsened over the past few days.  The assessments were mild muscle strain and mild lumbar strain for which medication was prescribed.  Tenderness and pain of the right hip and iliac crest were reported in August 1987.  

The Veteran was seen for upper respiratory symptoms in March 1986 assessed as viral syndrome.  When examined in August 1985, he reported slamming his right arm in a car door with pain of the right humerus at the mid shaft.  An assessment of contusion, rule out fracture was rendered and he was issued a sling for support.  The Veteran sought medical attention in September 1987 for congestion, sinus drainage, inflammation of the pharynx and pain to palpation of all abdominal quadrants that was assessed as viral syndrome.  When examined in March 1989 for Air Force National Guard enlistment purposes, the appellant provided history of treatment at a Kaiser facility for a broken bone in the hand in January 1984 that was casted.  The record does not show that he has had a VA compensation and pension examination as to any of these matters.

The Court of Appeals for Veterans Claims (Court) held in McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006) that under the VCAA, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim. 38 U.S.C.A. § 5103(A) (West 2002).  The threshold for getting an examination under the VCAA is low. See McLendon. 

With these factors in mind and upon further review of the record, the Board finds that current VA examination(s) is warranted as to the appellant's claims of entitlement to service connection for bilateral hand and arm disability, a back disorder, a neck disability, a respiratory disorder, hip disability and gastroesophageal disease/hiatal hernia pursuant to VA's duty to assist for a fully informed appellate decision. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examination(s) to determine whether he has bilateral hand and arm disability, a back disorder, a neck disability, a respiratory disorder, hip disability and gastroesophageal disease/hiatal hernia related to active service.  The claims folder must be made available to the examiner(s) and all tests and studies deemed necessary should be performed.  The findings must be reported in detail.  The examiner(s) must provide opinion(s) as to whether it is at least as likely as not that any current disorders of the hands, arms, back, neck, respiratory system, hip, and gastroesophageal tract are related to symptoms the appellant experienced during active service.  

Detailed and complete rationale should accompany the opinions provided.

2.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


